United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 20-5089                                                  September Term, 2020
                                                             FILED ON: JUNE 25, 2021

ROBERT W. RODRIGUEZ,
                  APPELLANT

v.

JULIE A. BLANKS, EXECUTIVE DIRECTOR, OFFICE OF THE UNDER SECRETARY OF DEFENSE FOR
PERSONNEL AND READINESS, UNITED STATES DEPARTMENT OF DEFENSE,
                    APPELLEE


                          Appeal from the United States District Court
                                  for the District of Columbia
                                      (No. 1:18-cv-00240)


       Before: TATEL, MILLETT, and PILLARD, Circuit Judges.

                                        JUDGMENT

        This appeal from the United States District Court for the District of Columbia was
considered on the record and on the briefs of the parties. See Fed. R. App. P. 34(a)(2); D.C. Cir.
R. 34(j). The court has afforded the issues full consideration and has determined that they do not
warrant a published opinion. See D.C. Cir. R. 36(d). It is

       ORDERED and ADJUDGED that the judgment of the district court be AFFIRMED.

        Retired Lieutenant Colonel Robert Rodriguez seeks review of the decision of Virginia
Penrod, then-Chief of Staff for the Office of the Under Secretary of Defense for Personnel and
Readiness, affirming a decision of the Army Board for Correction of Military Records. Although
the Board found that Rodriguez had suffered retaliation for protected whistleblowing activities, it
limited its remedy to removing a letter of reprimand from Rodriguez’s file. The Board denied him
other relief he sought, including a retroactive promotion.

       Penrod claimed to have exercised authority delegated from the Secretary of Defense, but
Rodriguez contends that the Secretary never properly delegated his authority to her. Rodriguez
also argues that Penrod’s review of the Board’s decision violated Department regulations, the
Military Whistleblower Protection Act, the Federal Vacancies Reform Act, and the Constitution’s
Appointments Clause. As the district court concluded, however, any possible issues with Penrod’s
role were remedied by the Secretary’s subsequent delegation to Jonathan Woodson, the Assistant
Secretary of Defense for Health Affairs and a Senate-confirmed official, who reviewed and ratified
Penrod’s decision. See Moose Jooce v. FDA, 981 F.3d 26, 28 (D.C. Cir. 2020) (“This court has
repeatedly recognized that ratification can remedy a defect arising from the decision of an
improperly appointed official[.]”). Rodriguez argues that a provision of the Federal Vacancies
Reform Act, 5 U.S.C. § 3348(d), renders Penrod’s decision incapable of ratification. He also
claims that that the Secretary could not properly re-delegate his authority to Woodson without first
withdrawing previous delegations. But because Rodriguez failed to raise these arguments in the
district court, “they have been forfeited.” Zevallos v. Obama, 793 F.3d 106, 114 (D.C. Cir. 2015).
Indeed, Rodriguez’s latter argument is doubly forfeited since he raised it for the first time in his
reply brief in this court. See Rollins Environmental Services, Inc. v. EPA, 937 F.2d 649, 653 n.2
(D.C. Cir. 1991) (“Issues may not be raised for the first time in a reply brief.”).

        We reject Rodriguez’s numerous remaining arguments for the reasons stated in the district
court’s thorough and well-reasoned opinion. See Rodriguez v. Penrod, No. 18-cv-240, 2020 WL
686012 (D.D.C. Feb. 11, 2020).

        The Clerk is directed to withhold issuance of the mandate herein until seven days after
resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. R. 41(a).


                                           Per Curiam

                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                     BY:     /s/
                                                             Daniel J. Reidy
                                                             Deputy Clerk